DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims priority to Application 62/912,256, earliest priority to 10/08/2019, with a filing date of Oct 7 2020. 

Status of the Claims 
Claim(s) 1-20 is/are pending and rejected in this application.

Election/Restrictions
Applicant’s election of the species in the reply filed on Oct 13 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
With regard to Species Election I, Applicant elected the compounds of structure (A) of species (ii), in particular, delta-dodecalactone represented by the formula:

    PNG
    media_image1.png
    249
    288
    media_image1.png
    Greyscale

With regard to Species Election II, Applicant elects the following species of sensate compound represented by the formula:

    PNG
    media_image2.png
    262
    235
    media_image2.png
    Greyscale

Claims encompassing the elected species of sensate compound (aka menthol-type compounds), i.e., WS-3, (FEMA1 3455) include claims 1-5, 7, 8, 10-15, 17, 18, and 20.
Upon further search and examination of the claimed invention, the elected species of compounds has been expanded to include compounds of Structure (A), such as propyl dihydrojasmonate (PDJ) and gamma tridecalactone; and sensate compounds such as para-menthane-3,8-diol aka (PMD), as well as Coolact 38D (a racemic mixture of PMD cis/trans isomers).  These compounds are non-nitrogen containing derivatives of menthol. See art rejections over US Pub 2014/0323561 A1.
Additionally, other compounds of Structure (A) have also been searched and considered, such as methyl apritone, methyl dihydro jasmonate, propyl dihydro jasmonate, methyl dihydro jasmolate, gamma-dodecalactone, delta-dodecalactone, gamma-tridecalactone, gamma-tetradecalactone, gamma methyl dodecalactone, gamma methyl tridecalactone, 3-methy1-5-pentyl-2-cyclohexenone, 3-methyl-5-penty1-2-cyclohexenol, 3-methyl-5-hexyl- 2-cyclohexenone, and 3-methyl-5-heptyl-2-cyclohexenone. See art rejections over US Pub 2014/0323561 A1.

Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, i.e. practice the claimed method.
The claims are drawn to a method of control/repellency of biting arthropods comprising contacting the arthropods with a synergistic control repellant formulation comprising the  broad scope of (I) compound such as 
(1) ANY alkyl and cyclic ketones from about 6-18 carbons, 
(2) ANY compounds of  Structure (A), which include not only the elected species of delta-dodeclactone but also structurally non-related compounds such as the multitude of jasmonate compounds such as methyl jasmonate, 
(3) ANY branched/unbranched/straight chain/cyclic carboxylic acid from 3-18 carbons AND isomers,
(4) AN esters of branched/unbranched/straight chain/cyclic/saturated or unsaturated carboxylic acids from 3-18 carbons AND isomers, 
 and (II) ANY sensate compound where no attempt is made to even define the structure of said compound, but rather merely rely upon the descriptive language of a “sensate compound.”  See claims 1 and 11.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of the complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.   In this case, the only factor present is that of the disclosure of a compound or pharmaceutically acceptable salt of formula I as represented by elected species
 
    PNG
    media_image1.png
    249
    288
    media_image1.png
    Greyscale

And the elected species of sensate compound 

    PNG
    media_image2.png
    262
    235
    media_image2.png
    Greyscale
. 
Whether a few compounds of (I)(2) Structure A, such as elected Delta-Dodecalactone and (II) the elected species of sensate compound FEMA 3455 are known in the art to be used as claimed is not the issue. The claims are drawn to ANY of the broad and claimed compounds of (I) and (II) ANY sensate compound (whose structure is not even claimed), including those known and unknown for the control or repellency of biting arthropods and as a sensate compound. 
Applicant provides no guidance for identifying compounds of (I) and (II) for the claimed method, except for the elected species, Delta-dodecalactone (and related decalactone compounds) and FEMA 3455 (and related cyclohexyl substituted carbamate compounds) as well as the working examples of the specification (see paragraphs 106 and 107). The cited claims are drawn in part to not only to the elected species of Delta-dodecalactone (and adequately described structurally related compounds of claim 2, such as other decalactones) but also the structurally unrelated compounds of claim 2, such as the jasmonoates, cyclohexenones and apritols and every other broadly claimed compounds of (I), claim 1 (any ester of carboxylic, any ketone, any carboxylic acid, etc.), for which there is minimal written description provided.  
Further, claim 3 which claims structurally unrelated jasmonate, decalactone and cyclohexenone compounds are similarly rejected for lack of written description as it is unknown what scope is required of these unrelated, structurally diverse compounds sufficient to describe the method of control/repellency of biting arthropods and the intended use of said formulations. 
To further compound the lack of written description of the claimed methods, applicant has merely described the claimed compounds by what they do (sensate compound), but fails to claim what the compounds actually are (the actual compounds or perhaps a generic formula to define said sensate compound). Rejected claim 1 broadly claims any sensate compound, for which there are no structural limitations claimed. 
In fact claim 4 and other claims directed solely to sensate compounds recite structurally diverse compounds which fail to adequately describe the scope of the functionally descriptive term “sensate.” 

    PNG
    media_image2.png
    262
    235
    media_image2.png
    Greyscale
 vs
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Vs  
    PNG
    media_image4.png
    306
    550
    media_image4.png
    Greyscale
 vs 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As per Univ. of Rochester, 358 F.3d 916, 923-929 (Fed. Cir. 2004), Written description is insufficient unless one of ordinary skill can recognize the identity of the claimed compound and the description must convey what the compound is, not just what it does (see especially the sensate compounds claimed). 
The working Examples of the specification as reproduced below, can in no way, provide adequate written description to support the full scope of the claimed invention.  The broadly claimed claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant/Inventors, at the time the application was filed, had possession of the claimed invention, i.e. practice the claimed method.

    PNG
    media_image6.png
    538
    629
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    172
    467
    media_image7.png
    Greyscale

In University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 (DC WNY 2003), at issue was a patent directed to method for inhibiting prostaglandin (PGHS-2) synthesis in a patient using an unspecified compound. The District Court of Western New York evaluated the level of disclosure required to satisfy the written description. In their decision (which was later affirmed by the CAFC), the District Court wrote, "The real issue here is simply whether a written description of a claimed method of treatment is adequate where a compound that is necessary to practice that method is described only in terms of its function, and where the only means provided for finding such a compound is essentially a trial-and-error process."
The patent in Rochester does no more than describe the desired function of the compound called for, and it contains no information by which a person of ordinary skill in the art would understand that the inventors possessed the claimed invention. At best, it simply indicates that one should run tests on a wide spectrum of compounds in the hope that at least one of them will work.  The specification of the patent in Rochester states that the invention comprises, inter alia, "assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product; and methods of treating diseases characterized by aberrant PGHS-2 activity using such compounds."  Nowhere, however, does it specify which "peptides, polynucleotides, and small organic molecules" have the desired characteristic of selectively inhibiting PGHS-2.
The Rochester court cited the CAFC in Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 1316 (63 USPQ2d 1609), which adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001 ), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure ...." Enzo, 296 F.3d at 1324-25 (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)).
The Rochester court also cited the CAFC in Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 [43 USPQ2d 1398] (Fed. Cir. 1997), in which the court drew a distinction between genetic material and other chemicals; in drawing this distinction, however, the court also stated that "[i]n claims involving [non- genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus." 119 F.3d at 1568 (emphasis added). There is no such specificity here, nor could one skilled in the art identify any particular enzymatic effector encompassed by the claims.
The "written description" requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 USPQ2d at 1966. A definition by function alone "does not suffice" to sufficiently describe a coding sequence "because it is only an indication of what the gene does, rather than what it is." Regents of the University of California v. Eli Lilly & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). In Fiefs v. Ravel, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (1993), the CAFC found that "a mere wish or plan for obtaining the claimed chemical invention" is not sufficient to describe a chemical invention (discussed in Eli Lilly at 1404).
The fact pattern in this case is similar to that in Rochester. In Rochester, there were no compounds known to have the required function, and in the instant application, only those compounds of formula I that are similar in structure to Compound A are disclosed to be capable of treating polycystic kidney disease. The key similarity between the cases, and the one relevant to this ground of rejection, is the fact that no method (other than trial-and-error and the guidance of Example 4 and related compounds of relevant prior art) is provided for identifying compounds having the desired function. For this reason, the rejection due to lack of written description is proper
Therefore, only elected Delta-decalactone compound (and related decalactone compounds) and elected sensate compound FEMA 3455 (and related cyclohexyl, carbamate substituted compounds), meet the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes it clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see Vas-Cath at page 1115).  See also In re Barker, 559 F.2d 588, 591, 194 USPQ 470, 472 (CCPA 1977) (a specification may be sufficient to enable one skilled in the art to make and use the invention, but still fail to comply with the written description requirement). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US20140323561A1. 
US Pub 20140323561 is cited on Applicant’s IDS.
Claim 1 is directed to a method for the control or repellency of biting arthropods, the method comprising
bringing the biting arthropods into contact with a synergistic biting arthropod control or repellent formulation, wherein the synergistic biting arthropod control or repellent formulation comprises:
(I) at least one compound (a) selected from the group consisting of:
(1) alkyl ketones and cyclic ketones, saturated or unsaturated, branched or unbranched, containing from about 6 to about 18 carbon atoms, or any range of carbon atoms within said range;
(2) compounds of the structure (A) wherein:

    PNG
    media_image8.png
    188
    168
    media_image8.png
    Greyscale
 		
    PNG
    media_image1.png
    249
    288
    media_image1.png
    Greyscale

where R and R4, X, Z, y, R1, R2, R3 are defined therein;
(3) branched or unbranched, straight chain or cyclic, saturated or unsaturated, carboxylic acids containing from about 3 to about 18 carbon atoms or any range of carbon atoms within said range, including isomers thereof; and
(4) esters of branched or unbranched, straight chain or cyclic, saturated or unsaturated, carboxylic acids containing from about 3 to about 18 carbon atoms or any range of carbon atoms within said range, including isomers thereof; and
(II) at least one sensate compound;

    PNG
    media_image2.png
    262
    235
    media_image2.png
    Greyscale

wherein the synergistic combination of the at least one compound (a) and the at least one sensate compound produces a combined effect greater than the sum of their separate effects.
Applicant’s claim 11 is directed to a composition comprising compounds of (I) Structure (A) and (II) a sensate compound, identical to the compound used in the method of claim 1.
Applicant’s specification defines sensate compounds as “As used herein, sensate compounds include any and all compounds that cause tingling, burning or cooling effects. The sensate compounds can serve to activate or desensitize touch, taste or odor perception. Illustrative sensate compounds include, for example, cooling agents, analgesics, and the like.” See paragraph 44.
In terms of claim interpretation, Applicant’s specification defines a sensate compound be used is para-menthane-3,8-diol, aka PMD, see claims 5 and 15. 
    PNG
    media_image9.png
    276
    350
    media_image9.png
    Greyscale

Regarding claim 1’s method for the control or repellency of biting arthropods with a composition comprising Structure (A) and a sensate compound, and claim 11’s composition comprising a compound of Structure/Formula (A) and a sensate compound, US Pub 561 discloses a method for the control or repellency of biting arthropods2 where the method comprising bringing the insects into contact with an inhibitory effective amount of at least one of the compounds of the structure (I), see claim 1 paragraphs 24-28. These compounds of US Pub 561 are in combination with the sensate compound, para-menthane-3,8-diol aka (PMD), which resulted in synergistic results against insects, see paragraph 25.  US Pub 561 discloses combinations of its compounds of structure (I), which has been established to identical or the same scope of the invention’s Structure (A), were combined with propyl dihydro jasmonate (PDJ) and gamma methyl tridecalactone, a compound of structure (I), where it was demonstrated this combination had synergistic effects, see Table paragraph 28. 

    PNG
    media_image10.png
    135
    324
    media_image10.png
    Greyscale

Regarding claims 2-3, 6, 9, 12-13, 16 and 19 and the limitation of PDJ and gamma tridecalactone, Table 3 of US Pub 561 discloses these compounds in combination with sensate compounds.
Further, regarding claims 3 and 13, US Pub 561 discloses compounds of Structure (A) methyl apritone, methyl dihydro jasmonate, propyl dihydro jasmonate, methyl dihydro jasmolate, gamma-dodecalactone, delta-dodecalactone, gamma-tridecalactone, gamma-tetradecalactone, gamma methyl dodecalactone, gamma methyl tridecalactone, 3-methy1-5-pentyl-2-cyclohexenone, 3-methyl-5-penty1-2-cyclohexenol, 3-methyl-5-hexyl- 2-cyclohexenone, and 3-methyl-5-heptyl-2-cyclohexenone, see paragraph 28.
Claims 7 and 17, for the claimed method and composition, recite the limitation wherein the amount of the at least one compound (a) and at least one sensate compound in an effective dose required to repel about 100% of a biting arthropod is less than the amount of the at least one compound (a) alone in an effective dose required to repel about 100% of the biting arthropod.
Regarding claims 7 and 17 and the limitations cited therein, US Pub 561 discloses at Table 3 the synergistic combination of 15% gamma tridecalactone and 15% PMD that provides 100% bite protection  for 6.25 hours, versus 100% gamma tridecalactone 100% bite protection, for 1.75 hours, see Table 3 paragraph 27.
Regarding claims 8 and 18 and the limitations of wherein the at least one compound (a) and the at least one sensate compound are present in an amount from about 0.5 to about 25% by weight, and in a weight ratio of the at least one compound (a) to the at least one sensate compound from about 0.1 :2 to about 2:0.1, US Pub 561 discloses 15% PMD and 15% gamma tridecalactone, see Table 3 paragraph 27.
Further regarding claims 9 and 19, US Pub 561 discloses the PMD and gamma tridecalactone combination at Table 3 paragraph 27 discussed supra; as well as gamma tetradecalactone, gamma methyl dodecalactone, gamma methyl tridecalactone, 3-methyl-5-pentyl-2-cyclohexenone, 3-methyl-5-pentyl-2-cyclohexenol, 3-methyl-5 -hexyl-2-cyclohexenone, and 3-methyl-5-heptyl-2-cyclohexenone; and the one or more sensate compounds selected from the group consisting of menthol, menthone, isopulegol, isopulegone including geometric isomers and non-nitrogen containing derivatives, see paragraphs 25-28.
Regarding the limitations of claims 10 and 20 and the various biting arthropods claimed (biting flies/midges, ticks, ants, spiders, fleas, etc.), US Pub 561 discloses biting flies include but are not limited to sand files, stable flies, deer flies, horse flies, black flies and biting midges, ticks, ants spiders, etc. see paragraph 19 and 25 as evidence of insect repellency against biting stable flies. See also preamble of claim 1 reciting biting flies, house flies, ticks, ants, fleas, biting midges, cockroaches, spiders and stink bugs.
Accordingly, the claimed invention is anticipated by the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140323561A1, as applied to claims 1-3, 5-13 and 15-20, in view of WO 2017/055603 A1.
US Pub 20140323561 and WO 2017/055603 A1 are cited on Applicant’s IDS.
The teachings of------------------ US20140323561A1 are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1-3, 5-13 and 15-20 are also prima facie obvious. 
With regard to claims 4 and 14 they are directed to sensate compounds such as Coolact 38 D (an isomeric mixture cis trans blend of PMD, aka PMD 38), it is pointed out that US Pub 561 discloses PMD in synergistic combination with various compounds of Structure (A) as claimed, in particular, it discloses 15% PMD and 15% gamma tridecalactone, see Table 3 paragraph 27. The structures of PMD and Coolact 38D are disclosed below.

    PNG
    media_image9.png
    276
    350
    media_image9.png
    Greyscale
   
    PNG
    media_image11.png
    326
    373
    media_image11.png
    Greyscale

As it is readily apparent from the chemical structures of PMD (where bond geometry can be either cis or trans) and the specific cis/trans geometry of the racemic mixture of Coolact 38D, one of ordinary skill in the art would have a rationale to use the Coolact 38D mixture as claimed, as well as the base PMD compound (which due to the unspecified bond geometry, would be inclusive of the Coolact 38D racemic mixture).
Applicant’s specification defines “sensate” compounds to include “any and all compounds that cause tingling, burning or cooling effects. The sensate compounds can serve to activate or desensitize touch, taste or odor perception. Illustrative sensate compounds include, for example, cooling agents, analgesics, and the like,” see paragraph 44. It is noted that WO 603 discloses Coolact 38D as a compound of choice (see page 19, line 32), to be used in conjunction with other cooling compounds known to have a “cooling” sensation on a subject, see page 2, line 24-26.  Therefore based on the definition of sensate compounds and the fact that PMD is an isomeric mix of compounds to include the cis and trans mix of Coolact 38D, one of ordinary skill in the art would have a rationale to substitute PMD as taught by the art (US Pub 561) with an equivalent cis/trans isomer mix of Coolact 38D (taught to be in the general field of invention of sensate/cooling compounds such as PMD and taught by WO 603) to predictably arrive at the claimed invention.
Therefore, the claimed invention is prima facie obvious over the cited prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/064916 (reference application). 
The rejected claims of the examined application are discussed above and their content is incorporated herein.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the reference application are directed to a biting arthropod control or repellent formulation comprising at least one sensate compound. Claim 2 of the reference application discloses a Markush group of sensate compounds identical or near identical to those claimed in this application’s claims 4 and 14. Claim 2 is also directed to sensate compounds, many of which are claimed in this examined application’s 4 and 14. Claim 4 of the reference application discloses alkyl/cyclic ketones; compounds of Structure (A) with the same scope of those claimed; straight/cyclic carboxylic acids; and esters of straight/cyclic carboxylic acids, all the of the same scope as those claimed. Claim 5 of the reference application discloses various individual compounds of the same scope as those claimed. Claims 7-9 of the reference application are directed various combinations of sensate compounds with species of Structure (A) compounds; effective against the same insects; in weight ratios similar to those claimed; in doses effective against biting insects; similarly claimed by the application’s claim 7-9.
Reference application’s claims 10-20 are directed to a method of the claimed formulation (as recited in claims 1-10) for control or repellency of biting arthropods. Claims 10-20 of the reference application mirror the various compounds and other limitations of claims 1-0.  Method claims 10-20 of the reference application render the method claims of the pending application’s 1-10 obvious for the reason recited above regarding the same formulation/composition claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/990515 (reference application). 
The rejected claims of the examined application are discussed above and their content is incorporated herein.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses a method for control or repellency of biting arthropods (as well as compositions) with compounds claimed by Applicant in the pending application. The reference application claim 1 is a method for the control or repellency of biting arthropods, the method comprising bringing the biting arthropods into contact with a synergistic biting arthropod control or repellent formulation, wherein the synergistic biting arthropod formulation comprises: (I) any synergistic combination of two or more compounds (a), wherein compounds (a) are selected from the group consisting of methyl dihydrojasmolate, propyl dihydrojasmolate, methyl dihydrojasmonate, propyl dihydrojasmonate, delta-dodecalactone, gamma-dodecalactone, apritone, methyl apritone, and lactic acid; or (II) any synergistic combination of one or more of the compounds such as PMD.
As discussed above, the various compounds of the reference application claims 1-8 (delta dodecalactone, etc.) are taught and claimed by the present application in combination with a sensate compound such as PMD. These reference application claims 1-8 render pending method claims 1-3, 6 and composition claims 11-13 and 16 obvious, which claim delta dodecalactone in combination with a sensate compound. 
With regard to claims 7-10 and 17-20, with regard to and the limitations of synergistic activity; weight ratios; combinations of compounds with sensate compounds such as menthol and various biting insects such as mosquitoes, flies, bed bugs, ants, fleas, midges and spiders; these limitations are taught by the reference application in claims 1, 9 and 19-20.
It is noted that sensate compound PMD, as taught by reference application claims 1, 3, 7, 8, 10, 11. 13, 17, 18 and 20, are menthol derivatives, which render pending claims 4, 5, 9, 14, 15, and 19 obvious, as they claim menthol and the PMD sensate derivative Coolact 38, aka PMD 38. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629 

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 FEMA stands for “Flavor and Extracts Manufacturers Association” see footnote 1, US 2018 055069A1 page 17, paragraph 118. 
        2 US20140323561A1 claim 1: biting flies, house flies, ticks, ants, fleas, biting midges, cockroaches, spiders and stink bugs